Title: From Thomas Boylston Adams to John Bailey, 8 January 1826
From: Adams, Thomas Boylston
To: Bailey, John


				
					Dear Sir
					Quincy 8th: January 1826
				
				You was kind enough to send me a Copy of the Message, for which I thank you. By an arrangement made with my Nephew, Mr J Adams, I receive the documents and Mr Hobart has forwarded a set to my Father. I do not remember ever to have read abler state papers from each department.As you are well acquainted with the forms of Office, I wish to call your attention to an application I made to the War-department, some four or five years past, as Atty to Mr: Charles Newcomb, late of Quincy; a Soldier of the Revolution, whose name was on the list in the Massachusetts line at the close of the War. I handed to Mr Eustis, the former Representative of Norfolk district all the papers and vouchers to substantiate a claim for bounty land, which was sold to Newcomb, just after the Army was disbanded, by one Peter Ellino, a Frenchman who served in the same Company with Newcomb, and was also in the Army at the close of the war. This  Peter Ellino, finding himself destitute of the means of living in Boston and unable to pay his board, applied to his old comrad Newcomb for pecuniary aid, and offered to give him, by an Instrument called a Witt and power, all his right, title and claim to any bounty lands, which might fall to him, by virtue of his enlistment and service in the Army during the War. A bargain was made; such a Writing was drawn up and executed, at Boston, before a Justice of the peace, whose name was Gardner. This paper is on file, at the War department, and is all the foundation we have for the claim, except the fact that Ellino immediately left this Country & went to Nova Scotia, after the sale of this claim, and has not been heard of since. But I contend that even if he were still living, neither he nor his descendants could claim against his own deed, which the Writing he gave was equivalent to; but as no land was ever assigned him he could only give a Release of his title, which I think he has done in favour of my late Client, Mr Newcomb—The obstacles thrown in the way of our claim, by Mr Nathl Cutting, a Clerk or Auditor, on my first application to the department, were that Peter Ellino might be living, or, if dead, he might have left heirs, who, at a future day, might come forward to claim the bounty land, in behalf of their Ancestor. By such subterfuges as these, no wonder much unclaimed land has accumulated to the U.S.I wish the Records to be searched and precedents of similar stamp to be found, of which I have no doubt there are many; else how did the land  jobbers obtain so many of the Soldiers rights? We wish for no favour, because our claim is lawful, as we think and we demand a land Warrant for One hundred acres of Land, being a bounty granted by Congress for the encouragement of enlistments, during the War.I think among the papers you will find a certificate from our Secy of State’s Office, of Peter Ellino as belonging to the Massachusetts line of the Army at the close of the War. Mr Newcomb was living when the claim was first exhibited and he has left heirs Male capable of inheriting, and if any further evidence be wanting, it can be suppliedI shall be much obliged by any information you may obtain in this investigation and if all the papers in the Case can be found, I have little doubt of obtaining my object.The Message of Govr Lincoln, at the opening of the Winter Session of our Genl Court is a very masterly production. His views appear to be liberal expansive and harmonious with those of the National Government. I heartily wish his Excellency may meet a Correspondent and sympathetic feeling in both branches of the Legislature; but there is not a leading man in either house, that I am acquainted with. Mr Baylies of the Senate has talents, but he is not in his element. The times may, in another year, produce a leading member; but the labour of doing all is immense, and for Two dollars per diem, nobody can afford to fight.I regret that the Governor did not recommend the appointment of an additional Justice of the Supreme Court. It was “penny wise and pound foolish” policy to reduce the number to four, as an odd number is often wanting to supply casualties.Your friend Marston and family are well; and the health of my aged Father is as usual at this Season.With my best compliments to Mrs Bayley & her Mother I am, very respectfully, Your Obedt Servt
				
					Thomas B Adams.
				
				
					PS. I should have written to Mr Hobart on the subject of the Claim, but as it originated in your District, I thought it most proper to address you.
				
			